Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
1.	(Currently Amended) A real estate showing appointment management system for managing showing appointment based on a set of health parameters, said real estate showing appointment management system comprising:
i) a database storing and providing real estate showing appointment data;
ii) a real estate showing appointment management server system having a server processing unit, a memory, and a network interface operatively coupled to said processing unit and operatively coupled to said database and the Internet;
iii) a specialized server software application running on said server processing unit;
iv) a specialized remote software application running on a remote electronic communication device adapted to communicate with said real estate showing appointment management server system over the Internet;
v) said specialized remote software application adapted to:
     1) request a set of showing appointments from said specialized server software application over the Internet;
     2) receive said set of showing appointments from said specialized server software application over the Internet;
     3) present said set of showing appointments on a display screen of said remote electronic communication device;
     4) in response to an input, select a showing appointment from said set of showing appointments, thereby forming a selected showing appointment;
     5) determine a first geographical location of a listing corresponding to said selected showing appointment;
     6) determine a second geographical location of said remote electronic communication device;
     7) determine whether said remote electronic communication device is within a geofence of said listing based on said geofence, said first geographical location and said second geographical location;
     8) when said remote electronic communication device has moved into said geofence, perform a health check process for determining whether a set of showing contacts should be allowed to proceed with said selected showing appointment, wherein said health check process comprising:
	(a) configuring said remote electronic communication device to determine a set of values of a health parameter for said set of showing contacts respectively;
	(b) retrieving said set of values from said remote electronic communication device; and
	(c) determining whether said set of values matches a set of health thresholds by itself or by relying on said specialized server software application;
     9) when said set of values matches said set of health thresholds, retrieve a showing directive for said selected showing appointment from said specialized server software application; 
     10) present showing directive via said remote electronic communication device, wherein said showing directive is:
	(a) displayed on said display screen of said remote electronic communication device; or
	(b) presented in an audio format; and  
     11) wherein:
	i) said health parameter is a human body temperature parameter; 
	ii) said set of health thresholds includes a normal body temperature limit; and
	iii) said specialized remote software application presents a prompt to each respective showing contact in the set of showing contacts to take a temperature reading using an infrared thermometer that is either incorporated in the remote electronic communication device or is activated and/or accessed by the specialized remote software application via an application programming interface call, and receives the results of said temperature readings. 
2.	(Canceled) 
3.	(Currently Amended) The real estate showing appointment management system of claim 1 wherein,
i) said set of values matches a set of health thresholds when each value within said set of values is below said normal body temperature limit; and
ii) said set of values does not match said set of health thresholds when any value within said set of values is above said normal body temperature limit.  
4.	(Currently Amended) The real estate showing appointment management system of claim 1 wherein said showing directive includes at least one of a showing pass or a key code corresponding to said selected showing appointment.
5.	(Original) The real estate showing appointment management system of claim 4 wherein said showing directive further includes a set of showing instructions.
6.	(Currently Amended) The real estate showing appointment management system of claim 1 wherein said health check process further comprises:
i) presenting a set of health inquiries via said remote electronic communication device;
ii) retrieving a set of responses to said set of health inquiries via said remote electronic communication device; and
iii) determining whether said set of responses meets a set of health requirements by itself or relying on said specialized server software application.
7.	(Canceled) 
8.	(Currently Amended) The real estate showing appointment management system of claim 6 wherein said set of values is said to match a set of health thresholds when each value within said set of values is below said normal body temperature limit, and said set of values is said to not match said set of health thresholds when any value within said set of values is above said normal body temperature limit.
9.	(Original) The real estate showing appointment management system of claim 8 wherein said showing directive includes at least one of a showing pass or a key code corresponding to said selected showing appointment.
10.	(Original) The real estate showing appointment management system of claim 9 wherein said showing directive further includes a set of showing instructions.
11.	(Currently Amended) A method for managing showing appointment based on a set of health parameters, said method performed by a real estate showing appointment management system and comprising:
1) receiving a request for making a showing appointment of a listing;
2) creating said appointment;
3) requesting a listing contact of said listing to confirm said showing appointment;
4) receiving a confirmation of said showing appointment;
5) indicating said showing appointment as confirmed;
6) presenting said showing appointment on a display screen of a remote electronic communication device;
7) determining a first geographical location of said listing;
8) determining a second geographical location of said remote electronic communication device;
9) determining whether said remote electronic communication device is within a geofence of said listing based on said geofence, said first geographical location and said second geographical location;
10) when said remote electronic communication device has moved into said geofence, performing a health check process to determine whether a set of showing contacts should be allowed to proceed with said showing appointment, wherein said health check process comprising:
     (a) configuring said remote electronic communication device to determine a set of values of a health parameter for said set of showing contacts respectively;
     (b) retrieving said set of values from said remote electronic communication device; and
     (c) determining whether said set of values matches a set of health thresholds; 
11) when said set of values matches said set of health thresholds, presenting a showing directive via said remote electronic communication device, wherein said showing directive is:
     (a) displayed on said display screen of said remote electronic communication device; or
     (b) presented in an audio format; and  
12) wherein:
     i) said health parameter is a human body temperature parameter; 
     ii) said set of health thresholds includes a normal body temperature limit; and
     iii) said real estate showing appointment management system presents a prompt to each respective showing contact in the set of showing contacts to take a temperature reading using an infrared thermometer that is either incorporated in the remote electronic communication device or is activated and/or accessed by said real estate showing appointment management system via an application programming interface call, and receives the results of said temperature readings.
12.	(Canceled) 
13.	(Currently Amended) The method of claim 11 wherein:
i) said set of values matches a set of health thresholds when each value within said set of values is below said normal body temperature limit; and
ii) said set of values does not match said set of health thresholds when any value within said set of values is above said normal body temperature limit.  
14.	(Currently Amended) The method of claim 11 wherein said showing directive includes at least one of a showing pass or a key code corresponding to said selected showing appointment.
15.	(Original) The method of claim 14 wherein said showing directive further includes a set of showing instructions.
16.	(Currently Amended) The method of claim 11 wherein said health check process further comprises:
i) presenting a set of health inquiries via said remote electronic communication device;
ii) retrieving a set of responses to said set of health inquiries via said remote electronic communication device; and
iii) determining whether said set of responses meets a set of health requirements.
17.	(Canceled) 
18.	(Currently Amended) The method of claim 16 wherein said health check process is said to have passed successfully when each value within said set of values is below said normal body temperature limit, and said health check process is said to have not passed successfully when any value within said set of values is above said normal body temperature limit.
19.	(Original) The method of claim 18 wherein said showing directive includes at least one of a showing pass or a key code corresponding to said selected showing appointment.
20.	(Original) The method of claim 19 wherein said showing directive further includes a set of showing instructions.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose a method and apparatus in accordance with the claimed invention. Specifically, no piece of prior art, alone or in combination, teach or make obvious the limitations of the claims as currently presented. None of the references specifically teach integrating a real estate showing application with the technological features of determining when a contact is within a predefined geofenced area and then prompting the contacts to determine health parameters with the specific steps of: 
	(a) configuring said remote electronic communication device to determine a set of values of a health parameter for said set of showing contacts respectively;
	(b) retrieving said set of values from said remote electronic communication device; and
	(c) determining whether said set of values matches a set of health thresholds by itself or by relying on said specialized server software application;
     9) when said set of values matches said set of health thresholds, retrieve a showing directive for said selected showing appointment from said specialized server software application; 
     10) present showing directive via said remote electronic communication device, wherein said showing directive is:
	(a) displayed on said display screen of said remote electronic communication device; or
	(b) presented in an audio format; and  
     11) wherein:
	i) said health parameter is a human body temperature parameter; 
	ii) said set of health thresholds includes a normal body temperature limit; and
	iii) said specialized remote software application presents a prompt to each respective showing contact in the set of showing contacts to take a temperature reading using an infrared thermometer that is either incorporated in the remote electronic communication device or is activated and/or accessed by the specialized remote software application via an application programming interface call, and receives the results of said temperature readings.

The two closest pieces of prior art, Barnes and Plowden do not teach these features. 
1) Barnes is directed to facilitating entry into an access-controlled location using a mobile communication device, and does operate to determine when a mobile communication device is within a predetermined distance, this does not discuss health checks. 
2) Plowden then does teach temperature checks in relation to COVID-19 for property related managers, but there is nothing disclosing the specific integration of an entry-controlled system with an infrared thermometer which then allows for entry. 
Regarding eligibility under 35 U.S.C. 101, the combination of determining a geofenced location, as well as actually prompting the user to physically take a temperature is a practical application. The claim cannot be done mentally and is not just implementing a mental process using generic computer components. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687